DETAILED ACTION
Status of Claims
Claims 1-8 were canceled and claims 9-28 were added via a preliminary amendment, filed on 03 April 2020.  Accordingly, claims 9-28 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, filed 10 January 2020 is a continuation of application 15/147,093, now US Patent No. 10,552,914, filed 05 May 2016.  Accordingly, this application is given priority to 05 May 2016.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Brett Belden (Reg. No. 57,705) and Sam Fritz (Reg. No. 78,948) on 16 September 2021 at 2:00 p.m. Eastern time.
IN THE CLAIMS
Claims 9, 16 and 23 are amended as follows:
Claim 9:  One or more non-transitory computer-readable storage media for monitoring drift states within a building having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
receive a request associated with a line of insurance for a space, the space comprising a portion or all of the building;
, wherein the sensors include at least one of smoke detectors, fire detectors, or cameras;
collect sensor information from the identified sensors;
update state transition sequences associated with the identified sensors based on the sensor information;
identify drift states associated with a change in risk associated with the space by traversing the [[ state transition sequences associated with the identified sensors [[;
execute an unsupervised learning model using as input to the model at least the identified drift states; and
generate, based on the model, a quotation score for the line of insurance, wherein the quotation score reflects the change in risk [[.


Claim 16:  A system for detecting conditions at a physical premises, comprising: 
one or more server computers comprising processing circuitry configured to:
receive a request associated with a line of insurance for a space, the space comprising a portion or all of the physical premises;
identify, based on the request, sensors measuring attributes of the space associated with the line of insurance, wherein the sensors include at least one of smoke detectors, fire detectors, or cameras;
collect sensor information from the identified sensors;
update state transition sequences associated with the identified sensors based on the sensor information;
identify drift states associated with a change in risk associated with the space by traversing the [[ state transition sequences associated with the identified sensors [[;
execute an unsupervised learning model using as input to the model at least the identified drift states; and
generate, based on the model, a quotation score for the line of insurance, wherein the quotation score reflects the change in risk [[.


Claim 23.  A method for monitoring drift states within a building, comprising:
receiving a request associated with a line of insurance for a space, the space comprising a portion or all of the building;
identifying, based on the request, sensors measuring attributes of the space associated with the line of insurance, wherein the sensors include at least one of smoke detectors, fire detectors, or cameras;
collecting sensor information from the identified sensors;
updating state transition sequences associated with the identified sensors based on the sensor information;
identifying drift states associated with a change in risk associated with the space by traversing [[state transition sequences associated with the identified sensors [[;
executing an unsupervised learning model using as input to the model at least the identified drift states; and
reflects the change in risk [[

Claims 12, 13, 19, 20, 26 and 27 are canceled.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (Trainor, US Pub. No. 2017/0091871 A1, in view of Anastassov, US Pub. No. 2017/0011465 A1, in further view of Helitzer et al, US Pub. No. 2010/0174566 A1) teaches one or more non-transitory computer-readable storage media for monitoring “conditions” within a building having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
receive a request associated with a line of insurance for a space, the space comprising a portion or all of the building;
identify, based on the request, sensors measuring attributes of the space associated with the line of insurance, wherein the sensors include at least one of smoke detectors, fire detectors, or cameras;
collect sensor information from the identified sensors; and
generate, based on the model, a quotation score for the line of insurance, wherein the quotation score reflects the change in risk. 
The Trainor reference was deemed invalid as a prior art publication against the present Application, since it qualifies as an exception under 35 USC § 102(b)(2)(C), i.e., the common ownership exception. In view of the terminally disclaimed US Patent 10,552,914, the closest prior art references of Stempora et al, US 20150025917 A1, in view of Watanabe et al, US 20160003629 A1, teach similar features as Trainor, Anastassov and Helitzer
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach one or more non-transitory computer-readable storage media for monitoring drift states within a building having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
update state transition sequences associated with the identified sensors based on the  sensor information;
identify drift states associated with a change in risk associated with the space by traversing the state transition sequences associated with the identified sensors; and
execute an unsupervised learning model using as input to the model at least the identified drift states.
For these reasons claims 9, 16 and 23 are deemed to be allowable over the prior art of record and claims 10, 11, 14. 15, 17, 18, 21, 22, 24, 25 and 28 are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patton (US Pub. No. 20090132299 A1) (May 21, 2009) “SYSTEM AND METHOD FOR IDENTIFYING AND EVALUATING NANOMATERIAL-RELATED RISK”.
Ozawa et al:   “Optimized sensor location for estimating story-drift angle for tall buildings subject to earthquakes," Proc. SPIE 9805, Health Monitoring of Structural and Biological Systems 2016, 98052P (1 April 2016).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692